Exhibit 10.7

 

Amendment No. 5 to the

MYOS Corporation 2012 Equity Incentive Plan

 

WHEREAS, MYOS Corporation (the “Company”) has established the MYOS Corporation
2012 Equity Incentive Plan, effective September 24, 2012 (as amended, the
“Plan”);

 

WHEREAS, the Company's Board of Directors (the “Board”) has the authority
pursuant to Section 14(a) of the Plan to amend the Plan subject to the approval
of holders of the Company's common stock (“Common Stock”), $0.001 par value per
share (the “Stockholders”) entitled to vote in accordance with applicable law;

 

WHEREAS, the Board desires to amend the Plan to increase the aggregate number of
shares of the Company's Common Stock that may be issued under the Plan
(“Amendment No. 5”); and

 

WHEREAS, on November 7, 2019, the Board determined to approve Amendment No. 4
and recommend its approval to the Stockholders;

 

NOW, THEREFORE, pursuant to the power of amendment set forth in the Plan and
Stockholders approval per proxy vote, the Plan is hereby amended as follows
effective December 23, 2019:

 

1.    The reference to “850,000 shares” in the first sentence of paragraph (b)
of Section 5 of the Plan is replaced in its entirety with “1,200,000 shares”.

 

2.     Except as hereinabove amended and modified, the Plan shall remain in full
force and effect.

 

3.     A majority in voting interest of the stockholders present in person or by
proxy and entitled to vote at the meeting of stockholders at which this
Amendment No. 5 to the Plan was considered, has duly approved this Amendment No.
5 to the Plan.

 

IN WITNESS WHEREOF, this Amendment No. 5 to the Plan is made effective this 23rd
day of December, 2019.

 

  MYOS RENS TECHNOLGY, INC.         By: /s/ Joseph Mannello     Name: Joseph
Mannello     Title: CEO

 

